Exhibit 10(xiv)

BANK OF OAK RIDGE

AMENDED ENDORSEMENT SPLIT DOLLAR AGREEMENT

This AMENDED ENDORSEMENT SPLIT DOLLAR AGREEMENT (this “Agreement”) is entered
into as of this 19th day of December, 2007 by and between Bank of Oak Ridge, a
North Carolina-chartered commercial bank (the “Bank”), and L. William Vasaly
III, an executive of the Bank (the “Executive”). This Agreement shall append the
Split Dollar Policy Endorsement entered into on even date herewith or as
subsequently amended, by and between the aforementioned parties.

WHEREAS, to encourage the Executive to remain an employee, the Bank entered into
a January 20, 2006 Endorsement Split Dollar Agreement with the Executive, which
agreement provides for division of the death proceeds of a life insurance policy
or policies on the Executive’s life, and

WHEREAS, the Bank and the Executive intend that this Agreement shall amend and
restate in its entirety the January 20, 2006 Endorsement Split Dollar Agreement.

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.

ARTICLE 1

GENERAL DEFINITIONS

Capitalized terms not otherwise defined in this Agreement are used herein as
defined in the January 1, 2006 Salary Continuation Agreement between the Bank
and the Executive, as the same may have been amended or may be amended
hereafter. The following terms shall have the meanings specified.

1.1 Administrator means the administrator described in Article 7.

1.2 Executive’s Interest means the benefit set forth in section 2.2(a).

1.3 Insured means the Executive.

1.4 Insurer means each life insurance carrier for which there is a Split Dollar
Policy Endorsement attached to this Agreement.

1.5 Net Death Proceeds means the total death proceeds of the Policy minus the
cash surrender value.

1.6 Policy means the specific life insurance policy or policies issued by the
Insurers, but the term Policy excludes the Additional Policy referred to in
section 2.2(c).



--------------------------------------------------------------------------------

1.7 Salary Continuation Agreement means the January 1, 2006 Salary Continuation
Agreement between the Bank and the Executive, as the same may have been amended
or may be amended hereafter.

1.8 Split Dollar Policy Endorsement means the form required by the Administrator
or the Insurer to indicate the Executive’s interest, if any, in a Policy on such
Executive’s life.

ARTICLE 2

POLICY OWNERSHIP/INTERESTS

2.1 Bank Ownership. The Bank is the sole owner of the Policy and shall have the
right to exercise all incidents of ownership. The Bank shall be the beneficiary
of the remaining death proceeds of the Policy after the Executive’s Interest has
been paid according to section 2.2 below.

2.2 Death Benefit. (a) At the Executive’s death the Executive’s beneficiary
designated in accordance with the Split Dollar Policy Endorsement shall be
entitled to Policy proceeds in an amount equal to the lesser of (x) 100% of the
Net Death Proceeds or (y) the Normal Retirement Age accrual balance required by
the Salary Continuation Agreement (the “Executive’s Interest”). The Executive
shall have the right to designate the beneficiary of the Executive’s Interest.
The Bank has no obligation to provide any death benefit under section 2.2(a)
upon a default by an insurer.

(b) If after a Change in Control the Policy is cancelled, surrendered,
terminated, or allowed to lapse, in any such case without replacement, at the
Executive’s death the Executive’s beneficiary designated in accordance with the
Split Dollar Policy Endorsement shall be entitled to death proceeds payable by
the Bank in an amount in cash equal to the sum of (x) the amount specified in
paragraph (a) of this section 2.2, measured at the time the Policy is cancelled,
surrendered, terminated, or allowed to lapse, plus (y) a tax gross-up payment to
compensate for federal and state income taxes imposed on the benefit specified
in clause (x) of this section 2.2(b). The tax gross-up payment required under
this clause (y) of section 2.2(b) shall be calculated in two steps, first by
dividing the total death benefit specified in clause (x) of this section 2.2(b)
by one minus the sum of (1) the highest marginal individual federal income tax
rate under the Internal Revenue Code at the time of the Executive’s death
(offset or reduced to account for the deductibility at the federal level of
state income taxes), plus (2) the highest marginal individual state income tax
rate under North Carolina law at the time of the Executive’s death. Second, the
death benefit specified in clause (x) of this section 2.2(b) shall then be
subtracted from the amount calculated in that first step. The difference shall
be the additional tax gross-up payment to be made to compensate for taxes,
regardless of whether it exceeds or is less than taxes imposed on the
Executive’s estate for “income in respect of a decedent.” To illustrate with a
simple hypothetical based on an assumed death benefit amount of $100,000 paid
directly by the Bank under clause (x) of this section 2.2(b), the additional tax
gross-up payment would be calculated as follows if the highest marginal
individual income tax rates are 34% (federal) and 8.25% (North Carolina), taking
into account the deductibility at the federal level of state income taxes:

 

2



--------------------------------------------------------------------------------

First Step:   $ 100,000 / divided by (1—((34% + 8.25%)—(34% x 8.25%))   = $
100,000 / divided by (1 minus 39.45%)   = $ 100,000 / divided by 60.56%, or
.6056   = $ 165,139 Second Step:   $ 165,139 minus $ 100,000   = $ 65,139, the
amount of the additional tax gross-up payment

2.3 Comparable Coverage. The Bank shall maintain the Policy in full force and
effect. The Bank may not amend, terminate, or otherwise abrogate the Executive’s
interest in the Policy unless the Bank replaces the Policy with a comparable
insurance policy to cover the benefit provided under this Agreement and executes
a new split dollar agreement and endorsement for the comparable insurance
policy. The Policy or any comparable policy shall be subject to claims of the
Bank’s creditors.

2.4 Internal Revenue Code Section 1035 Exchanges. The Executive recognizes and
agrees that the Bank may after this Split Dollar Agreement is adopted wish to
exchange the Policy of life insurance on the Executive’s life for another
contract of life insurance insuring the Executive’s life. Provided that the
Policy is replaced (or intended to be replaced) with a comparable policy of life
insurance, the Executive agrees to provide medical information and cooperate
with medical insurance-related testing required by a prospective insurer for
implementing the Policy or, if necessary, for modifying or updating to a
comparable insurer.

ARTICLE 3

PREMIUMS

3.1 Premium Payment. The Bank shall pay any premiums due on the Policy.

3.2 Economic Benefit. The Administrator shall annually determine the economic
benefit attributable to the Executive based on the life insurance premium factor
for the Executive’s age multiplied by the aggregate death benefit payable to the
Executive’s beneficiary. The “life insurance premium factor” is the minimum
factor applicable under guidance published pursuant to Treasury Reg.
Section 1.61-22(d)(3)(ii) or any subsequent authority.

3.3 Imputed Income. The Bank shall impute the economic benefit to the Executive
on an annual basis, by adding the economic benefit to the Executive’s W-2, or if
applicable, Form 1099.

ARTICLE 4

ASSIGNMENT

The Executive may irrevocably assign without consideration all of the
Executive’s rights and interest in this Agreement to any person, entity, or
trust established by the Executive or the Executive’s spouse. If the Executive
transfers all of the Executive’s rights and interest in this Agreement, all of
the Executive’s rights and interest in the Agreement shall be vested in the
Executive’s transferee, who shall be substituted as a party hereunder and the
Executive shall have no further interest in this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE 5

INSURER

The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.

ARTICLE 6

CLAIMS AND REVIEW PROCEDURES

6.1 Claims Procedure. Any person or entity who has not received benefits under
this Agreement that he or she believes should be paid (the “claimant”) shall
make a claim for such benefits as follows –

6.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Administrator a written claim for the benefits. If the claim relates to
the contents of a notice received by the claimant, the claim must be made within
60 days after the notice was received by the claimant. All other claims must be
made within 180 days after the date of the event that caused the claim to arise.
The claim must state with particularity the determination desired by the
claimant.

6.1.2 Timing of Administrator Response. The Administrator shall respond to such
claimant within 90 days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional 90 days
by notifying the claimant in writing, prior to the end of the initial 90-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Administrator expects
to render its decision.

6.1.3 Notice of Decision. If the Administrator denies part or all of the claim,
the Administrator shall notify the claimant in writing of such denial. The
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth –

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based,

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

 

4



--------------------------------------------------------------------------------

  (e) A statement of the claimant’s right to bring a civil action under ERISA
section 502(a) following an adverse benefit determination on review.

6.2 Review Procedure. If the Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the
Administrator of the denial, as follows –

6.2.1 Initiation – Written Request. To initiate the review, within 60 days after
receiving the Administrator’s notice of denial the claimant must file with the
Administrator a written request for review.

6.2.2 Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. Upon request and free of charge, the
Administrator shall also provide the claimant reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.

6.2.3 Considerations on Review. In considering the review, the Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

6.2.4 Timing of Administrator Response. The Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional 60 days by notifying the claimant in writing, prior to the end
of the initial 60-day period, that an additional period is required. The notice
of extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

6.2.5 Notice of Decision. The Administrator shall notify the claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth –

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based,

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
section 502(a).

 

5



--------------------------------------------------------------------------------

ARTICLE 7

ADMINISTRATION OF AGREEMENT

7.1 Administrator Duties. This Agreement shall be administered by an
Administrator, which shall consist of the board or such committee as the board
shall appoint. The Executive may not be a member of the Administrator. The
Administrator shall have the discretion and authority to (x) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Agreement and (y) decide or resolve any and all questions
that may arise, including interpretations of this Agreement.

7.2 Agents. In the administration of this Agreement, the Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.

7.3 Binding Effect of Decisions. The decision or action of the Administrator
concerning any question arising out of the administration, interpretation, and
application of this Agreement and the rules and regulations promulgated
hereunder shall be final and conclusive and binding upon all persons having any
interest in the Agreement.

7.4 Indemnity of Administrator. The Bank shall indemnify and hold harmless the
members of the Administrator against any and all claims, losses, damages,
expenses, or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Administrator
or any of its members.

7.5 Information. To enable the Administrator to perform its functions, the Bank
shall supply full and timely information to the Administrator on all matters
relating to the date and circumstances of the retirement, death, or Separation
from Service of the Executive and such other pertinent information as the
Administrator may reasonably require.

ARTICLE 8

MISCELLANEOUS

8.1 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators, and transferees, and
any Policy beneficiary.

8.2 Amendment and Termination of Agreement. This Agreement may be amended solely
by a written agreement signed by the Bank and the Executive. This Agreement
shall automatically terminate and the Executive’s rights and interest in this
Agreement shall be forfeited if benefits under the Salary Continuation Agreement
are neither paid nor payable because of termination under Article 5 of the
Salary Continuation Agreement. This Agreement shall also terminate upon
distribution of death benefits in accordance with section 2.2 above.

8.3 Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform this Agreement had no
succession occurred.

 

6



--------------------------------------------------------------------------------

8.4 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee or interfere with the
Executive’s right to terminate employment at any time.

8.5 Applicable Law. This Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of North Carolina, except to
the extent preempted by the laws of the United States of America.

8.6 Entire Agreement. This Agreement and the Salary Continuation Agreement
constitute the entire agreement between the Bank and the Executive as to the
subject matter. No rights are granted to the Executive by this Agreement other
than those specifically set forth. This Agreement amends and restates in its
entirety the January 20, 2006 Endorsement Split Dollar Agreement between the
Bank and the Executive.

8.7 Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid and each such other provision shall continue in full force and effect to
the full extent consistent with law. If any provision of this Agreement is held
invalid in part, such invalidity shall not affect the remainder of the provision
not held invalid and the remainder of the provision together with all other
provisions of this Agreement shall continue in full force and effect to the full
extent consistent with law.

8.8 Headings. Caption headings and subheadings herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.

8.9 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Bank at the time of the delivery of
such notice, and properly addressed to the Bank if addressed to the Board of
Directors, Bank of Oak Ridge, P.O. Box 2, 2211 Oak Ridge Road, Oak Ridge, North
Carolina 27310.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have executed this Agreement as of the date first written above.

 

EXECUTIVE:     BANK:     Bank of Oak Ridge

/s/ L. William Vasaly III

  By:  

/s/ Ronald O. Black

L. William Vasaly III     Ronald O. Black   Its:   President and Chief Executive
Officer

 

7



--------------------------------------------------------------------------------

AGREEMENT TO COOPERATE WITH INSURANCE UNDERWRITING INCIDENT TO

INTERNAL REVENUE CODE SECTION 1035 EXCHANGE

I acknowledge that I have read the Amended Endorsement Split Dollar Agreement
and agree to be bound by its terms, particularly the covenant on my part set
forth in section 2.4 of the Amended Endorsement Split Dollar Agreement to
provide medical information and cooperate with medical insurance-related testing
required by an insurer to issue a comparable insurance policy to cover the
benefit provided under this Amended Endorsement Split Dollar Agreement.

 

 

  

/s/ L. William Vasaly III

Witness    L. William Vasaly III

 

8



--------------------------------------------------------------------------------

SPLIT DOLLAR POLICY ENDORSEMENT

 

Insured: L. William Vasaly III   Insurer: Security Life of Denver Insurance
Company Policy No. 1570176  

Pursuant to the terms of the Bank of Oak Ridge Amended Endorsement Split Dollar
Agreement dated as of December     , 2007, the undersigned Owner requests that
the above-referenced policy issued by the Insurer provides for the following
beneficiary designation and limited contract ownership rights to the Insured.

1. Upon the death of the Insured, proceeds shall be paid in one sum to the
Owner, its successors or assigns, to the extent of its interest in the policy.
It is hereby provided that the Insurer may rely solely upon a statement from the
Owner as to the amount of proceeds it is entitled to receive under this
paragraph.

2. Any proceeds at the death of the Insured in excess of the amount paid under
the provisions of the preceding paragraph shall be paid in one sum to:

 

 

PRIMARY BENEFICIARY, RELATIONSHIP/SOCIAL SECURITY NUMBER

 

CONTINGENT BENEFICIARY, RELATIONSHIP/SOCIAL SECURITY NUMBER

The exclusive right to change the beneficiary for the proceeds payable under
this paragraph and to assign all rights and interests granted under this
paragraph are hereby granted to the Insured. The sole signature of the Insured
shall be sufficient to exercise said rights. The Owner retains all contract
rights not granted to the Insured under this paragraph.

3. It is agreed by the undersigned that this designation and limited assignment
of rights shall be subject in all respects to the contractual terms of the
policy.

4. Any payment directed by the Owner under this endorsement shall be a full
discharge of the Insurer, and such discharge shall be binding on all parties
claiming any interest under the policy.

The undersigned for the Owner is signing in a representative capacity and
warrants that he or she has the authority to bind the entity on whose behalf
this document is being executed.

Signed at                     , North Carolina, this      day of
                    , 200     .

 

INSURED:   OWNER:   Bank of Oak Ridge

/s/ L. William Vasaly III

  By:  

/s/ Ronald O. Black

L. William Vasaly III     Ronald O. Black   Its:   President and Chief Executive
Officer

 

9



--------------------------------------------------------------------------------

SPLIT DOLLAR POLICY ENDORSEMENT

 

Insured: L. William Vasaly III   Insurer: Midland National Life Insurance Co.
Policy No. 686797  

Pursuant to the terms of the Bank of Oak Ridge Amended Endorsement Split Dollar
Agreement dated as of December ,      2007, the undersigned Owner requests that
the above-referenced policy issued by the Insurer provide for the following
beneficiary designation and limited contract ownership rights to the Insured.

1. Upon the death of the Insured, proceeds shall be paid in one sum to the
Owner, its successors or assigns, to the extent of its interest in the policy.
It is hereby provided that the Insurer may rely solely upon a statement from the
Owner as to the amount of proceeds it is entitled to receive under this
paragraph.

2. Any proceeds at the death of the Insured in excess of the amount paid under
the provisions of the preceding paragraph shall be paid in one sum to:

 

 

PRIMARY BENEFICIARY, RELATIONSHIP/SOCIAL SECURITY NUMBER

 

CONTINGENT BENEFICIARY, RELATIONSHIP/SOCIAL SECURITY NUMBER

The exclusive right to change the beneficiary for the proceeds payable under
this paragraph and to assign all rights and interests granted under this
paragraph are hereby granted to the Insured. The sole signature of the Insured
shall be sufficient to exercise said rights. The Owner retains all contract
rights not granted to the Insured under this paragraph.

3. It is agreed by the undersigned that this designation and limited assignment
of rights shall be subject in all respects to the contractual terms of the
policy.

4. Any payment directed by the Owner under this endorsement shall be a full
discharge of the Insurer, and such discharge shall be binding on all parties
claiming any interest under the policy.

The undersigned for the Owner is signing in a representative capacity and
warrants that he or she has the authority to bind the entity on whose behalf
this document is being executed.

Signed at                     , North Carolina, this      day of
                    , 200     .

 

INSURED:   OWNER:   Bank of Oak Ridge

/s/ L. William Vasaly III

  By:  

/s/ Ronald O. Black

L. William Vasaly III     Ronald O. Black   Its:   President and Chief Executive
Officer

 

10